FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         August 24, 2017
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
GERALD E. VALLEJOS,

      Plaintiff - Appellant,

v.                                                         No. 17-2090
                                               (D.C. No. 1:17-CV-00183-PJK-WPL)
LOVELACE MEDICAL CENTER; THE                                 (D.N.M.)
2ND JUDICIAL DISTRICT COURT,
NEW MEXICO,

      Defendants - Appellees,
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, O’BRIEN, and MORITZ, Circuit Judges.
                  _________________________________

      Proceeding pro se, Gerald Vallejos appeals the district court’s dismissal of his

complaint.1 See Fed. R. Civ. P. 12(b)(6). Exercising de novo review, see Smith v.

United States, 561 F.3d 1090, 1098 (10th Cir. 2009), we affirm.




      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument wouldn’t materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment isn’t binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1;
10th Cir. R. 32.1.
       1
         Because Vallejos proceeds pro se, we liberally construe his filings. See
Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009). But it’s not our role to
act as his advocate. See id.
       Vallejos brought suit in federal district court against Lovelace Health System,

Inc. (Lovelace)2 and the Second Judicial District Court of New Mexico, alleging

“[h]onest services [f]raud.” R. vol. 1, 7. On April 14, 2017, the district court

dismissed the complaint against the Second Judicial District Court without prejudice

for lack of subject matter jurisdiction. It subsequently granted Lovelace’s motion to

dismiss on May 5, 2017, and entered judgment to that effect on May 8, 2017.

       On appeal, Vallejos argues that the district court erred in granting Lovelace’s

motion to dismiss.3 Specifically, he asserts that the district court erred in failing to

recognize “that the state district court . . . granted [Vallejos] judgment on his

defamation claim.” R. vol. 1, 107. But we have reviewed the transcript that Vallejos

cites and agree with the federal district court: the state district court unambiguously

granted summary judgment to Lovelace—and not to Vallejos—on Vallejos’


       2
         Vallejos refers to Lovelace as “Lovelace Medical Center.” R. vol. 1, 5. But
Lovelace asserts that this isn’t its actual title.
       3
         To the extent Vallejos seeks to challenge the district court’s April 14, 2017
order dismissing his complaint against the Second Judicial District Court, we lack
jurisdiction to review that order; Vallejos filed his notice of appeal on June 2, 2017,
and he designated therein only the district court’s May 5, 2017 and May 8, 2017
order and final judgment. See Fed. R. App. P. 4(a)(1)(A) (“In a civil case, . . . the
notice of appeal . . . must be filed with the district clerk within 30 days after entry of
the judgment or order appealed from.”); Fed. R. App. P. 3(c)(1)(B) (requiring notice
of appeal to “designate the judgment, order, or part thereof being appealed”);
Williams v. Akers, 837 F.3d 1075, 1078 (10th Cir. 2016) (“Like Rule 4(a)(1)(A)’s 30-
day filing deadline, Rule 3(c)(1)(B)’s designation requirement is jurisdictional.”).
Likewise, because Vallejos failed to timely appeal the district court’s June 27, 2017
order granting Lovelace’s motion for attorney’s fees, we lack jurisdiction to review
that order as well. See E.E.O.C. v. Wal-Mart Stores, Inc., 187 F.3d 1241, 1250 (10th
Cir. 1999) (“[A] supplemental notice of appeal is required for us to have jurisdiction
over an [attorney’s fee] issue that becomes final subsequent to the initial notice of
appeal.”).
                                             2
defamation claim. Because Vallejos doesn’t identify any other potential errors in the

district court’s ruling, we affirm.


                                           Entered for the Court


                                           Nancy L. Moritz
                                           Circuit Judge




                                          3